DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 19, 21, 23-29, 31, and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see page 1 (labeled page 8) in the Applicant Arguments/Remarks Made in an Amendment filed 8/26/21, the Response to Arguments section in the prior office action filed 5/27/21, and the claim language below.
Claim 19 recites a method for controlling a wireless power transmitter, the method comprising: transmitting to a first wireless power receiver, a control signal including time information; detecting that a load is changed; identifying whether a period of time for which the changed load is maintained corresponds to the time information; based on identifying that the period of time does not correspond to the time information, determining that the first wireless power receiver is cross-connected; receiving a search signal from the first wireless power receiver, after determining that the first wireless power receiver is cross-connected; and storing identifier (ID) information of the first wireless power receiver which causes the wireless power transmitter to not respond to the search signal from the first wireless power receiver for a preset period.
Claim 29 recites a wireless power transmitter comprising: a power transmitting unit configured to wirelessly transmit power; a communication unit; and a controller configured to: 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the limitations following the phrase “for causing” in claim 29 are not interpreted simply as intended use.  They are interpreted as limitations which give detail as to the identifier information which is stored and what actions would be caused when using that identifier information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/Primary Examiner, Art Unit 2859